Title: To James Madison from Matthew Walton, 9 August 1812 (Abstract)
From: Walton, Matthew
To: Madison, James


9 August 1812, Prince Edward. “Some time ago a Vacancy was occationed in upper Louis[i]ana by the Death of Judge Shraider, Shortly after Several Recommendations was sent on Recommending Mr. Richard Cocke of Washington County Kentucky, & as yet have Received no answer.” Supposes that the appointment has been overlooked in “the great press of war Business.” Assures JM that Cocke’s appointment would “do honour to the Goverment.” “This man has practised law in Virginia Some years with Honour & Success he is a firm & bold Republican.”
 